DETAILED ACTION
Claims 1-3 and 5-7 are pending. 
Claims 1-3 and 5-7 are rejected.
Claims 4 and 8 are cancelled.
This action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
The applicant’s arguments are moot in view of the new grounds of rejection introduced in this office action.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US Pub. 2011/0110441 (hereinafter Chen) in view of Pan et al., US Pub. 2010/0215011 (hereinafter Pan) and further in view of Li et al., US Pub. 2012/0033627 (hereinafter Li).

With respect to claim 1, Chen teaches a terminal apparatus (fig. 1, UE 122) comprising: 
a receiver (figs. 2-3, reception component 220) , which, in operation, receives control information including resource assignment information (fig. 3; [0064], “a PDCCH sent on a particular component carrier (e.g., from the plurality of component carriers, . . . ) can indicate an allocation (e.g., for a PDSCH or a PUSCH, . . . ) on the particular component carrier or a different component carrier (e.g., from the plurality of component carriers, . . . ); this example can be referred to as cross-carrier signaling”; [0065]; [0107]9), the control information being received in a common search space that is common to a plurality of terminals or a UE specific search space that is specific to the terminal apparatus; [0101], “UE 304 can monitor both a common search space and a UE-specific search space when attempting to decode a PDCCH in a subframe. For instance, UE 304 can attempt to decode up to six PDCCH candidates in the common search space (e.g., four for control channel element (CCE) aggregation level 4 and two for CCE aggregation level 8, . . . ), and up to sixteen PDCCH candidates in the UE-specific search space (e.g., six for CCE aggregation level 1, six for CCE aggregation level 2, two for CCE aggregation level 4, and two for CCE aggregation level 8, . . . )”; and 
circuitry (figs. 3, discrete decoding component 308), which, in operation, decodes the control information, 
wherein: the control information including a carrier indicator that indicates one of a plurality of component carriers is received in the UE specific search space ([0072], “When employing cross-carrier signaling, a PDCCH sent on a component carrier from a base station to a UE can indicate an allocation on the same component carrier or a different component carrier. For example, an indicator can be included in the PDCCH that specifies an associated data transmission (e.g., PDSCH, PUSCH, . . . ). Following this example, the indicator can be a three bit indicator…………Thus, the indicator can be utilized by the UE to recognize a component carrier upon which the associated data transmission will be sent”; [0089]; “component carrier 1 206 can be an anchor carrier for a UE. Using the anchor carrier UE-specific search space, and if a carrier index is embedded in PDCCH 1 602, the carrier index can indicate the anchor carrier (e.g., component carrier 1 206, . . . )”, the carrier indicator is included in the UE specific search space); [0108]).
Chen is silent on “the control information including no carrier indicator is received only in the common search  space”.
However, Pan teaches the control information including no carrier indicator is received only in the common search  space ( [0117], “……Separate resource assignment without component carrier indication may be used for DCI formats 0/1A and 1C in common search space…… The PDCCH mode in use may be predetermined or fixed and therefore is known at the WTRU.  Accordingly, for some DCI format(s), the PDCCH mode is fixed thus WTRU does not need to be indicated the PDCCH mode or mode switch. For example, DCI formats 0/1A and 1C in common search space may use a resource assignment mode that uses separate resource assignment without component carrier indication”).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to modify the Chen system to include the feature “the control information including no carrier indicator is received only in the common search  space”, as disclosed by Pan because in order to reduce WTRU power consumption and operational complexity during LTE-A operation in a variety of scenarios, it would be desirable to provide methods that allow assignment of DL and UL resources in a flexible manner (See Pan: Para [0017]).
Chen in view of Pan is silent on “wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers”.
However, Li teaches wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers ([0073], “detecting downlink control information, wherein the terminal blindly detects the first type downlink control information on the anchor component carrier, and blindly detects the third type downlink control information on the prime component carrier, namely the terminal blindly detects the DCI format determined by the related configurations of the higher layer signaling on the anchor component carrier; blindly detects the DCI format corresponding to the third type DCI in the UE-specific Search space of the prime component carrier, wherein the DCI format corresponding to the third type DCI is determined by the related configurations of the higher layer signaling, and the terminal can determine the DCI format corresponding to the third type DCI by an agreed way according to information of the number of the component carriers allocated to this terminal in the higher layer signaling and the index of each component carrier and so on”).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to modify the combined Chen-Pan system to include the feature “wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers”, as disclosed by Li because the method for sending downlink control information has better scheduling flexibility, compatibility and bit error performance, and lower number of the blind detection times and the blind detection times is not increased with the increase of the number of the scheduling component carriers and it has less signaling overhead (See Li: Para [0055]).



	
With respect to claim 5, Chen teaches a communication method comprising: 
receiving control information including resource assignment information (fig. 3; [0064], “a PDCCH sent on a particular component carrier (e.g., from the plurality of component carriers, . . . ) can indicate an allocation (e.g., for a PDSCH or a PUSCH, . . . ) on the particular component carrier or a different component carrier (e.g., from the plurality of component carriers, . . . ); this example can be referred to as cross-carrier signaling”; [0065]; [0107]9), the control information being received in a common search space that is common to a plurality of terminals (fig. 1, plurality of terminals 116 and 122) or a UE specific search space that is specific to one of the plurality of terminals (fig. 1, UE 122 is one of the plurality of terminals); [0101], “UE 304 can monitor both a common search space and a UE-specific search space when attempting to decode a PDCCH in a subframe. For instance, UE 304 can attempt to decode up to six PDCCH candidates in the common search space (e.g., four for control channel element (CCE) aggregation level 4 and two for CCE aggregation level 8, . . . ), and up to sixteen PDCCH candidates in the UE-specific search space (e.g., six for CCE aggregation level 1, six for CCE aggregation level 2, two for CCE aggregation level 4, and two for CCE aggregation level 8, . . . )”; and 
decoding the control information (figs. 3, discrete decoding component 308 decodes the control information; [0065]),
wherein: the control information including a carrier indicator that indicates one of a plurality of component carriers is received in the UE specific search space ([0072], “When employing cross-carrier signaling, a PDCCH sent on a component carrier from a base station to a UE can indicate an allocation on the same component carrier or a different component carrier. For example, an indicator can be included in the PDCCH that specifies an associated data transmission (e.g., PDSCH, PUSCH, . . . ). Following this example, the indicator can be a three bit indicator…………Thus, the indicator can be utilized by the UE to recognize a component carrier upon which the associated data transmission will be sent”; [0089]; “component carrier 1 206 can be an anchor carrier for a UE. Using the anchor carrier UE-specific search space, and if a carrier index is embedded in PDCCH 1 602, the carrier index can indicate the anchor carrier (e.g., component carrier 1 206, . . . )”, the carrier indicator is included in the UE specific search space); [0108]).
Chen is silent on “the control information including no carrier indicator is received only in the common search  space”.
However, Pan teaches the control information including no carrier indicator is received only in the common search  space ( [0117], “……Separate resource assignment without component carrier indication may be used for DCI formats 0/1A and 1C in common search space…… The PDCCH mode in use may be predetermined or fixed and therefore is known at the WTRU.  Accordingly, for some DCI format(s), the PDCCH mode is fixed thus WTRU does not need to be indicated the PDCCH mode or mode switch. For example, DCI formats 0/1A and 1C in common search space may use a resource assignment mode that uses separate resource assignment without component carrier indication”).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to modify the Chen system to include the feature “the control information including no carrier indicator is received only in the common search  space”, as disclosed by Pan because in order to reduce WTRU power consumption and operational complexity during LTE-A operation in a variety of scenarios, it would be desirable to provide methods that allow assignment of DL and UL resources in a flexible manner (See Pan: Para [0017]).
Chen in view of Pan is silent on “wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers”.
However, Li teaches wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers ([0073], “detecting downlink control information, wherein the terminal blindly detects the first type downlink control information on the anchor component carrier, and blindly detects the third type downlink control information on the prime component carrier, namely the terminal blindly detects the DCI format determined by the related configurations of the higher layer signaling on the anchor component carrier; blindly detects the DCI format corresponding to the third type DCI in the UE-specific Search space of the prime component carrier, wherein the DCI format corresponding to the third type DCI is determined by the related configurations of the higher layer signaling, and the terminal can determine the DCI format corresponding to the third type DCI by an agreed way according to information of the number of the component carriers allocated to this terminal in the higher layer signaling and the index of each component carrier and so on”).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to modify the combined Chen-Pan system to include the feature “wherein UE specific search spaces, which respectively correspond to the plurality of component carriers, are configured in a primary component carrier of the plurality of component carriers”, as disclosed by Li because the method for sending downlink control information has better scheduling flexibility, compatibility and bit error performance, and lower number of the blind detection times and the blind detection times is not increased with the increase of the number of the scheduling component carriers and it has less signaling overhead (See Li: Para [0055]).


With respect to claims 2 and 6, Chen teaches wherein the carrier indicator indicates the component carrier, in which a resource is allocated by the resource assignment information ([0072], “When employing cross-carrier signaling, a PDCCH sent on a component carrier from a base station to a UE can indicate an allocation on the same component carrier or a different component carrier. For example, an indicator can be included in the PDCCH that specifies an associated data transmission (e.g., PDSCH, PUSCH, . . . ). Following this example, the indicator can be a three bit indicator…………Thus, the indicator can be utilized by the UE to recognize a component carrier upon which the associated data transmission will be sent”; [0089]; “component carrier 1 206 can be an anchor carrier for a UE. Using the anchor carrier UE-specific search space, and if a carrier index is embedded in PDCCH 1 602, the carrier index can indicate the anchor carrier (e.g., component carrier 1 206, . . . )”; [0108], Following this example, the control transmission sent or received on the first component carrier can include an indicator that signifies the second component carrier for the data transmission”).


With respect to claims 3 and 7, Chen teaches wherein the control information is received in a primary component carrier of the plurality of component carrier ([0055]; [0087], “For UE-specific non-layer 3 signaling traffic, both PDCCH and PDSCH can be intended for one specific component carrier (e.g., PDCCH 2 606 and PDSCH 2 608 can be intended for component carrier 2 208, . . . ). According to an example (not shown), PDCCH can be sent from an anchor carrier only, and can be intended for the anchor carrier or a different component carrier (e.g., individual PDCCH or cross-carrier PDCCH, . . . )”;  see also [0097]-[0098]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        11/16/2022

/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477